


110 HR 5962 IH: Keep Our Homes Act of

U.S. House of Representatives
2008-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5962
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2008
			Mr. Mario Diaz-Balart of
			 Florida (for himself, Mr. Davis of
			 Illinois, Mr. Lincoln Diaz-Balart of
			 Florida, Mr. Tim Murphy of
			 Pennsylvania, Mr. Paul,
			 Ms. Ros-Lehtinen, and
			 Mr. Turner) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  temporary housing related tax relief for individuals, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Keep Our Homes Act of
			 2008.
		2.Temporary
			 deduction for certain mortgage counseling
			(a)In
			 generalPart VII of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to additional itemized deductions) is amended by
			 redesignating section 224 as section 225 and by inserting after section 223 the
			 following new section:
				
					224.Certain
				mortgage counseling
						(a)In
				generalIn the case of an individual, there shall be allowed as a
				deduction an amount equal to the amount paid or incurred by the taxpayer during
				the taxable year for qualified mortgage counseling.
						(b)LimitationThe
				deduction allowed under subsection (a) shall not exceed $500 for any taxable
				year.
						(c)Qualified
				mortgage counselingFor purposes of this section, the term
				qualified mortgage counseling means any mortgage counseling
				provided by an organization accredited by the Federal Housing Administration to
				provide such counseling if such counseling is obtained before the issuance of
				the loan with respect to which such counseling relates. Such term shall not
				include any counseling if such counseling is provided with respect to a loan
				which is not secured by the principal residence (within the meaning of section
				121) of the taxpayer.
						(d)TerminationThe
				deduction under this section shall not be allowed with respect to any amount
				paid or incurred after December 31,
				2012.
						.
			(b)Deduction
			 allowed in computing adjusted gross incomeSubsection (a) of
			 section 62 of such Code is amended by inserting before the last sentence the
			 following new paragraph:
				
					(21)Certain mortgage
				counselingThe deduction allowed by section
				224.
					.
			(c)Clerical
			 amendmentThe table of sections for part VII of subchapter B of
			 chapter 1 of such Code is amended by redesignating the item relating to section
			 224 as an item relating to section 225 and inserting before such item the
			 following new item:
				
					
						Sec. 224. Certain mortgage
				counseling.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			3.Temporary deduction
			 for upside down mortgages
			(a)In
			 generalPart VII of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to additional itemized deductions), as amended
			 by this Act, is amended by redesignating section 225 as section 226 and by
			 inserting after section 224 the following new section:
				
					225.Upside down
				mortgages
						(a)In
				generalIn the case of an individual, there shall be allowed as a
				deduction an amount equal to 20 percent of the excess (if any) of—
							(1)the acquisition
				indebtedness (within the meaning of section 163) as determined at the close of
				the taxable year with respect to the principal residence (within the meaning of
				section 121) of the taxpayer, over
							(2)the valuation (as
				in effect at the close of such taxable year) of such residence as determined
				for purposes of State and local real property tax assessments.
							(b)LimitationThe
				deduction allowed under subsection (a) shall not exceed $5,000 for any taxable
				year.
						(c)Denial of
				benefit for fraudulently obtained mortgagesAcquisition
				indebtedness shall not be taken into account under subsection (a) if material
				misstatements were made by the taxpayer in obtaining such indebtedness.
						(d)TerminationThe
				deduction under this section shall not be allowed with respect to any amount
				paid or incurred after December 31,
				2009.
						.
			(b)Deduction
			 allowed in computing adjusted gross incomeSubsection (a) of
			 section 62 of such Code, as amended by this Act, is amended by inserting before
			 the last sentence the following new paragraph:
				
					(22)Upside down
				mortgagesThe deduction allowed by section
				224.
					.
			(c)Clerical
			 amendmentThe table of sections for part VII of subchapter B of
			 chapter 1 of such Code, as amended by this Act, is amended by redesignating the
			 item relating to section 225 as an item relating to section 226 and inserting
			 before such item the following new item:
				
					
						Sec. 225. Upside down
				mortgages.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			4.Temporary credit for
			 certain home purchases
			(a)Allowance of
			 creditSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
				
					25E.Credit for
				certain home purchases
						(a)Allowance of
				credit
							(1)In
				generalIn the case of an individual who is a purchaser of a
				qualified principal residence during the taxable year, there shall be allowed
				as a credit against the tax imposed by this chapter an amount equal to the
				lesser of—
								(A)10 percent of the
				purchase price of the residence, or
								(B)$7,500 ($9,000 if
				such residence is in a high cost area (as determined by the Secretary of
				Housing and Urban Development)).
								(2)Allocation of
				credit amountThe amount of the credit allowed under paragraph
				(1) shall be equally divided among the 2 taxable years beginning with the
				taxable year in which the purchase of the qualified principal residence is
				made.
							(b)Limitations
							(1)Date of
				purchaseThe credit allowed under subsection (a) shall be allowed
				only with respect to purchases made—
								(A)after the date of
				the enactment of this section, and
								(B)before the date
				that is 12 months after such date.
								(2)Limitation based
				on modified adjusted gross income
								(A)In
				generalThe amount allowable
				as a credit under subsection (a) (determined without regard to this paragraph)
				for the taxable year shall be reduced (but not below zero) by the amount which
				bears the same ratio to the amount which is so allowable as—
									(i)the
				excess (if any) of—
										(I)the taxpayer’s modified adjusted gross
				income for such taxable year, over
										(II)$70,000 ($140,000 in the case of a joint
				return), bears to
										(ii)$20,000.
									(B)Modified
				adjusted gross incomeFor
				purposes of subparagraph (A), the term modified adjusted gross
				income means the adjusted gross income of the taxpayer for the taxable
				year increased by any amount excluded from gross income under section 911, 931,
				or 933.
								(3)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for any
				taxable year shall not exceed the excess of—
								(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
								(B)the sum of the
				credits allowable under this subpart (other than this section and section 23)
				for the taxable year.
								(4)One-time
				only
								(A)In
				generalIf a credit is allowed under this section in the case of
				any individual (and such individual's spouse, if married) with respect to the
				purchase of any qualified principal residence, no credit shall be allowed under
				this section in any taxable year with respect to the purchase of any other
				qualified principal residence by such individual or a spouse of such
				individual.
								(B)Joint
				purchaseIn the case of a purchase of a qualified principal
				residence by 2 or more unmarried individuals or by 2 married individuals filing
				separately, no credit shall be allowed under this section if a credit under
				this section has been allowed to any of such individuals in any taxable year
				with respect to the purchase of any other qualified principal residence.
								(c)Qualified
				principal residenceFor purposes of this section—
							(1)In
				generalThe term qualified principal residence means
				any residence that is purchased to be the principal residence of the
				purchaser.
							(2)Principal
				residenceThe term principal residence has the same
				meaning as when used in section 121.
							(d)Denial of double
				benefitNo credit shall be allowed under this section for any
				purchase for which a credit is allowed under section 1400C.
						(e)Recapture in the
				case of certain dispositionsIn the event that a taxpayer—
							(1)disposes of the
				qualified principal residence with respect to which a credit is allowed under
				subsection (a), or
							(2)fails to occupy
				such residence as the taxpayer's principal residence,
							at any
				time within 24 months after the date on which the taxpayer purchased such
				residence, then the remaining portion of the credit allowed under subsection
				(a) shall be disallowed in the taxable year during which such disposition
				occurred or in which the taxpayer failed to occupy the residence as a principal
				residence, and in any subsequent taxable year in which the remaining portion of
				the credit would, but for this subsection, have been allowed.(f)Special
				rules
							(1)Joint
				purchase
								(A)Married
				individuals filing separatelyIn the case of 2 married
				individuals filing separately, subsection (a) shall be applied to each such
				individual by substituting $3,500 for $7,000 in
				paragraph (1) thereof.
								(B)Unmarried
				individualsIf 2 or more individuals who are not married purchase
				a qualified principal residence, the amount of the credit allowed under
				subsection (a) shall be allocated among such individuals in such manner as the
				Secretary may prescribe, except that the total amount of the credits allowed to
				all such individuals shall not exceed $7,000.
								(2)Purchase;
				purchase priceRules similar to the rules of paragraphs (2) and
				(3) of section 1400C(e) (as in effect on the date of the enactment of this
				section) shall apply for purposes of this section.
							(3)Reporting
				requirementRules similar to the rules of section 1400C(f) (as so
				in effect) shall apply for purposes of this section.
							(g)Basis
				adjustmentFor purposes of this subtitle, if a credit is allowed
				under this section with respect to the purchase of any residence, the basis of
				such residence shall be reduced by the amount of the credit so
				allowed.
						.
			(b)Conforming
			 amendments
				(1)Section
			 24(b)(3)(B) of the Internal Revenue Code of 1986 is amended by striking
			 and 25B and inserting , 25B, and 25E.
				(2)Section
			 25(e)(1)(C)(ii) of such Code is amended by inserting 25E, after
			 25D,.
				(3)Section 25B(g)(2)
			 of such Code is amended by striking section 23 and inserting
			 sections 23 and 25E.
				(4)Section 25D(c)(2)
			 of such Code is amended by striking and 25B and inserting
			 25B, and 25E.
				(5)Section 26(a)(1)
			 of such Code is amended by striking and 25B and inserting
			 25B, and 25E.
				(6)Section 904(i) of
			 such Code is amended by striking and 25B and inserting
			 25B, and 25E.
				(7)Subsection (a) of
			 section 1016 of such Code is amended by striking and at the end
			 of paragraph (36), by striking the period at the end of paragraph (37) and
			 inserting , and, and by adding at the end the following new
			 paragraph:
					
						(38)to the extent
				provided in section
				25E(g).
						.
				(8)Section
			 1400C(d)(2) of such Code is amended by striking and 25D and
			 inserting 25D, and 25E.
				(c)Clerical
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 25D the following new item:
				
					
						Sec. 25E. Credit for certain home
				purchases.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to purchases
			 in taxable years ending after the date of the enactment of this Act.
			(e)Application of
			 EGTRRA sunsetThe amendment made by subsection (b)(1) shall be
			 subject to title IX of the Economic Growth and Tax Relief Reconciliation Act of
			 2001 in the same manner as the provisions of such Act to which such amendment
			 relates.
			5.Temporary additional
			 standard deduction for real property taxes for nonitemizers
			(a)In
			 generalSection 63(c)(1) of the Internal Revenue Code of 1986
			 (defining standard deduction) is amended by striking and at the
			 end of subparagraph (A), by striking the period at the end of subparagraph (B)
			 and inserting , and, and by adding at the end the following new
			 subparagraph:
				
					(C)in the case of any
				taxable year beginning in 2008 or 2009, the real property tax
				deduction.
					.
			(b)DefinitionSection
			 63(c) of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new paragraph:
				
					(8)Real property
				tax deduction
						(A)In
				generalFor purposes of paragraph (1), the real property tax
				deduction is so much of the amount of the eligible State and local real
				property taxes paid or accrued by the taxpayer during the taxable year which do
				not exceed $500 ($1,000 in the case of a joint return).
						(B)Eligible State
				and local real property taxesFor purposes of subparagraph (A),
				the term eligible State and local real property taxes means State
				and local real property taxes (within the meaning of section 164), but only if
				the rate of tax for all residential real property taxes in the jurisdiction has
				not been increased at any time after April 2, 2008, and before January 1,
				2009.
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			6.Temporary
			 exclusion of unemployment compensation from gross income
			(a)In
			 generalSection 85 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(c)Temporary
				exclusionNotwithstanding
				subsection (a), in the case of unemployment compensation received by an
				individual during 2008 or 2009, gross income shall not include such
				compensation.
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to amounts
			 received after December 31, 2007.
			
